UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08397 THE MARSICO INVESTMENT FUND (Exact name of registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, CO 80202 (Address of principal executive offices)(Zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO 80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code:(303) 454-5600 Date of fiscal year end: September 30 Date of reporting period: September 30, 2013 Item 1 – Reports to Stockholders. ANNUAL REPORT SEPTEMBER 30, 2013 OCTOBER 2013 DEAR SHAREHOLDER: Enclosed is your annual report for the six portfolios of The Marsico Investment Fund (the “Marsico Funds” or the “Funds”), encompassing the one-year fiscal period from October 1, 2012 to September 30, 2013. The purpose of this report is to provide a review of the Marsico Funds’ one-year investment results by discussing what we believe were the main areas that impacted performance – including the macroeconomic environment, sector and industry positioning, and individual stock selection – as compared to the Funds’ performance benchmark indexes. For updated information regarding the market environment and the Funds’ overall investment postures and performance, please refer to the Funds’ most recent monthly fact sheets and quarterly investment updates, which are available under the name of each Fund on the Funds’ website at www.marsicofunds.com.(1) (1) The references included throughout the annual report to the Marsico Funds website (www.marsicofunds.com) do not incorporate the website’s contents into this report. TABLE OF CONTENTS KEY FUND STATISTICS 2 MARKET ENVIRONMENT 5 MARSICO FOCUS FUND Investment Review 6 Fund Overview 9 Schedule of Investments 10 MARSICO GROWTH FUND Investment Review 6 Fund Overview 11 Schedule of Investments 12 MARSICO 21st CENTURY FUND Investment Review 14 Fund Overview 16 Schedule of Investments 17 MARSICO INTERNATIONAL OPPORTUNITIES FUND Investment Review 19 Fund Overview 21 Schedule of Investments 22 MARSICO FLEXIBLE CAPITAL FUND Investment Review 24 Fund Overview 26 Schedule of Investments 27 MARSICO GLOBAL FUND Investment Review 29 Fund Overview 31 Schedule of Investments 32 FINANCIAL STATEMENTS 34 NOTES TO FINANCIAL STATEMENTS 44 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 53 EXPENSE EXAMPLE 54 OTHER INFORMATION 55 TRUSTEE AND OFFICER INFORMATION 56 1 KEY FUND STATISTICS (UNAUDITED) Marsico Focus Fund Marsico Growth Fund Marsico 21st Century Fund MFOCX MGRIX MXXIX For additional disclosures, please see page 9. For additional disclosures, please see page 11. For additional disclosures, please see page 16. PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 1.34% TOTAL ANNUAL OPERATING EXPENSES* 1.35% TOTAL ANNUAL OPERATING EXPENSES* 1.42% SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) TOP FIVE HOLDINGS TOP FIVE HOLDINGS TOP FIVE HOLDINGS GOOGLE, INC. - CL. A 6.55% GILEAD SCIENCES, INC. 5.02% GILEAD SCIENCES, INC. 4.66% GILEAD SCIENCES, INC. 6.25% BIOGEN IDEC INC. 4.12% BIOGEN IDEC INC. 3.97% BIOGEN IDEC INC. 5.98% MONSANTO COMPANY 4.08% MONSANTO COMPANY 3.91% VISA, INC. - CL. A 5.08% GOOGLE, INC. - CL. A 4.02% MASTERCARD, INC. - CL. A 3.15% MONSANTO COMPANY 5.07% CITIGROUP, INC. 3.74% GOOGLE, INC. - CL. A 3.10% For additional disclosures about the Marsico Funds, please see page 4. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. 2 KEY FUND STATISTICS (UNAUDITED) Marsico International Opportunities Fund Marsico Flexible Capital Fund Marsico Global Fund MIOFX MFCFX MGLBX For additional disclosures, please see page 21. For additional disclosures, please see page 26. For additional disclosures, please see page31. PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 1.65% NET EXPENSES*† 1.60% TOTAL ANNUAL OPERATING EXPENSES* 1.44% TOTAL ANNUAL OPERATING EXPENSES* 1.71% NET EXPENSES*† 1.61% SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) TOP FIVE HOLDINGS TOP FIVE HOLDINGS TOP FIVE HOLDINGS ASML HOLDING N.V. 4.18% MONSANTO COMPANY 4.14% ROLLS-ROYCE HOLDINGS PLC 4.69% ROCHE HOLDING AG 4.17% BIOGEN IDEC INC. 3.88% BIOGEN IDEC INC. 4.42% LIBERTY GLOBAL PLC - SERIES C 4.06% GOOGLE, INC. - CL. A 3.81% GILEAD SCIENCES, INC. 3.95% MASTERCARD, INC. - CL. A 3.96% LOWE'S COMPANIES, INC. 3.77% GOOGLE, INC. - CL. A 3.79% CANADIAN PACIFIC RAILWAY LTD. 3.91% CSX CORPORATION 3.50% LULULEMON ATHLETICA, INC. 3.73% Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. 3 KEY FUND STATISTICS (UNAUDITED) ADDITIONAL DISCLOSURES ABOUT THE MARSICO FUNDS * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013. The information may differ from the expense ratios disclosed in this report. † Marsico Capital Management, LLC (the “Adviser”) has entered into a written expense limitation and fee waiver agreement under which it has agreed to limit the total expenses of each of the International Opportunities Fund and the Global Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.60% of each Fund’s average net assets until January 31, 2014. This expense limitation and fee waiver agreement may be terminated by the Adviser at any time after January 31, 2014, upon 15 days prior notice to the Fund and its administrator. The Adviser may recoup from a Fund fees previously waived or expenses previously reimbursed by the Adviser with respect to that Fund pursuant to this agreement (or a previous expense limitation agreement) if such reimbursement does not cause the Fund to exceed the expense limitation currently in effect and the reimbursement is made within three years after the year in which the Adviser waived the fee or reimbursed the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the 21st Century Fund (for the period prior to March 31, 2004), the International Opportunities Fund (for the period prior to September 30, 2004 and from October 2011 through September 2013), the Flexible Capital Fund (for the period prior to February 1, 2011), and the Global Fund (for the period prior to January 1, 2009, from April 2009 through May 2009 and from January 2012 through September 2013) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. The performance returns for the 21st Century Fund (for the period from April 2004 through January 2005), the International Opportunities Fund (for the period from October 2004 through December 2005), and the Global Fund (for the one-month period June 2009) would have been higher but for the reimbursement of fees waived previously. Sector weightings represent the percentage of the respective Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 4 MARKET ENVIRONMENT MARKET ENVIRONMENT: OCTOBER 2012 – SEPTEMBER 2013 (UNAUDITED) The equity markets for the 12-month period ended September 30, 2013 extended the equity bull market that began in March of 2009. The tenets that supported the market’s gains included a period of modest economic growth, low inflation, and aggressive central bank support. Concerns about the impact of tax increases and potential federal spending cuts, the debt ceiling debate in Congress, and the possibility of military action in Syria weighed on markets from time to time during the fiscal period. These concerns appeared to be offset by generally low inflation, improving corporate earnings and stronger manufacturing activity. Merger and acquisition activity, often a sign of rising business confidence, surged. Pent-up demand, low mortgage rates and an improving labor market supported an advance in home sales. In August, US car sales rose to a rate not experienced since before the financial crisis. Against this backdrop, investors bid prices higher on stocks and other riskier assets, as central banks continued to pour liquidity into key markets. However, the equity markets retreated during late May and June as Federal Reserve Chairman Ben Bernanke began to talk about “tapering” the current level of bond purchases by the Federal Reserve in order to reduce historic levels of monetary stimulus. Market reaction to Chairman Bernanke’s comments was sharply negative. Stocks and commodities sold off. In the bond market, yields rose sharply. Markets came under additional pressure during the summer as the civil war in Syria intensified. The markets recovered in mid-September, after the Federal Open Market Committee decided to hold off on cutting back bond purchases until the US economy shows evidence of further progress and support. The decision to delay tapering was welcomed by global markets, and the S&P 500 Index climbed to a record close of 1,725 on September 18, 2013. As of September 30, 2013, US 10-year Treasury bond yields were approximately 2.6%, backing off from the nearly 3% yield in place in late August. As the reporting period came to a close, US budgetary politics came to the fore. A much publicized partisan confrontation about Obamacare, deficits and the debt ceiling took hold. Despite fiscal, political and macroeconomic challenges, global equities across many developed markets posted double-digit gains for the one-year period ended September 30, 2013 as measured by various indices below. Emerging markets, meanwhile, ended the period with an essentially flat return as measured by the MSCI Emerging Markets Index: Index Name(1) Universe of Equities Represented One-Year Total Return US S&P 500 US large-capitalization equities +19.34% Russell 3000 US publicly-traded equities of all sizes +21.60% Russell 2000 US small-capitalization equities +30.06% Russell Mid-Cap US medium-capitalization equities +27.91% Index Name(1) Universe of Equities Represented One-Year Total Return INTERNATIONAL MSCI EAFE (US$) Equities in developed international equity markets, including Japan, Western Europe, and Australasia +23.77% MSCI Emerging Markets (US$) Equities in developing international equity markets, including China, India, Eastern Europe, and Latin America +0.98% MSCI ACWI (US$) Equities in the global developed and emerging markets +17.73% In terms of the underlying dynamics of US equity market performance, stocks of smaller capitalization companies outperformed their large-capitalization peers. Securities of smaller companies tend to outperform during periods of economic recovery when market participants are seeking more aggressive growth. Since small companies’ businesses tend to focus on their home market, small capitalization equities are sometimes favored by investors seeking less exposure to foreign markets. International equities in developed markets registered solid gains. Europe, at long last, demonstrated modestly improving economic conditions. European Central Bank (“ECB”) President Mario Draghi emphasized that the ECB will work to keep interest rates very low for the foreseeable future. In Japan, there was continued evidence of The Bank of Japan’s progress toward ending deflation. Within a few months of the commencement of yen depreciation, business sentiment in Japan began to rise and the Tankan Survey of Large Manufacturers jumped to a reading of 12 in September. The Tankan Survey has not been above 8 since the first quarter of 2008 - the eve of the Great Recession. The Survey results suggest that Japanese companies are increasingly competitive with Japan’s currency trading around 100 yen per dollar. Emerging markets performance, however, was hampered by slowing economic growth in China and associated negative implications for China’s emerging market trading partners. Emerging markets sold off aggressively as US Treasury bond yields rose. Currencies of countries with the largest current-account deficits were under the greatest pressure, given worries that these countries will struggle to close their deficits when the US Federal Reserve starts to scale back its asset purchases program. Volatility characterized the returns of the US dollar and many international currencies. During the first six months of the reporting period, the US dollar generally rose against other major currencies in anticipation of tapering by the US Federal Reserve. The US dollar weakened late in the reporting period after the Federal Reserve tempered expectations for ending its quantitative easing program. Uncertainty regarding a resolution to the US debt ceiling put additional pressure on the US dollar. As noted earlier, the yen weakened following Japanese policymakers’ initiatives to end Japan’s deflation. The euro, meanwhile, rose versus the US dollar on growing expectations that the worst of the euro zone debt crisis is behind it. THE MARSICO INVESTMENT TEAM All indices are unmanaged and investors cannot invest directly in an index. 5 FOCUS FUND & GROWTH FUND INVESTMENT REVIEW BY TOM MARSICO AND CORALIE WITTER (UNAUDITED) The Marsico Focus Fund and the Marsico Growth Fund generated total returns of +21.86% and +20.92%, respectively, for the one-year fiscal period ended September 30, 2013. Both Funds outperformed their benchmark index, the S&P 500 Index, which had a total return of +19.34% for the one-year period ended September 30, 2013. Please see the Funds’ Overviews for more detailed information about each Fund’s longer-term performance for various periods ended September 30, 2013. The performance data for the Funds quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a one-year fiscal period. Shareholders should keep in mind that the Funds are intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Funds may not necessarily hold these securities or investments today. Please see the accompanying Schedules of Investments for the percentage of each Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Focus Fund is non-diversified and may hold fewer securities than a diversified fund because it is permitted to invest a greater percentage of its assets in a smaller number of securities. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. The Funds and the stocks and markets in which they invest are subject to general risks that may include periods of turbulence, instability, decline, and cyclical change, and the risk that investors may avoid investments in equity securities generally. Please see the Prospectus for more information. The Focus Fund and the Growth Fund often invest in similar growth companies. Their performance may differ, however, because of a variety of factors. Among other factors, the Focus Fund is a non-diversified mutual fund that may invest in a more concentrated portfolio and may hold the securities of fewer issuers than the Growth Fund, which is a diversified Fund. As a result, the Focus Fund may hold some securities that are different from those held by the Growth Fund, and the Focus Fund may be more exposed to individual stock volatility than the Growth Fund or other mutual funds that invest in a relatively larger number of securities. FOCUS FUND The Marsico Focus Fund’s outperformance versus the S&P 500 Index for the one-year fiscal period ended September 30, 2013 was largely attributable to an overweight posture and favorable stock selection in the Health Care sector, as defined under the Global Industry Classification Standard (“GICS”)(2). The Fund maintained a significant weighting in the Health Care sector, primarily through investments in several pharmaceutical and biotechnology companies. One of the primary reasons for our interest in these companies is the quality of the science they are using to treat diseases that were considered untreatable just a few years ago; in our view it is exciting and revolutionary. We are seeing a variety of emerging therapeutic pathways and we believe we are in the early stages of a paradigm shift in disease treatment, in which highly-specialized compounds are developed to treat specific genetic targets. A number of the Fund’s Health Care holdings performed very well in the period. Gilead Sciences, Inc. and Biogen Idec Inc. soared +90% and +61%, respectively. Gilead Sciences is the world leader in therapeutics for viral diseases. For the last 20 years, the company has provided best-in-class treatments for Human Immunodeficiency Virus (HIV). Further, we believe the company is likely to experience significant growth with the upcoming launch of a revolutionary drug franchise for Hepatitis C. Biogen Idec. is the leader in developing treatments for the multiple sclerosis (“MS”) market. During the period, the company received approval from the Food & Drug Administration for its MS drug called Tecfidera – the first oral medication that provides an alternative that could allow thousands of patients to stop taking drugs by needle or intravenously. Health Care was a strong-performing sector of the S&P 500 Index, and the Fund did well by having a significant portion of its net assets invested in the sector. 6 FOCUS FUND & GROWTH FUND Stock selection in the Information Technology sector also contributed positively to performance. Apple, Inc. was the largest constituent of the S&P 500 Index and was also a significant holding in the Fund early in the reporting period. The Fund began selling Apple in the second half of 2012 and sold completely out of the stock in January 2013. Though Apple declined -27% prior to being sold from the Fund, the Fund’s performance benefitted from selling Apple at relatively high prices before further stock price declines. At the time, we felt that Apple’s product pipeline was lacking a major catalyst and, perhaps more importantly, believed that the company may not have recurring revenues. Financial transaction processor, Visa, Inc. – Cl. A (+44%) and social media company Facebook, Inc. – Cl. A (+33%) were the Fund’s best-performing Information Technology holdings. Other individual positions having a material, positive impact on performance results included hotel and casino operator Wynn Resorts Ltd. (+50%), insurance company American International Group, Inc. (+49%), and athletic apparel company NIKE, Inc. – Cl. B (+42% prior to being sold from the Fund). From a sector allocation perspective, the Fund benefitted from having a sizeable stake in the Consumer Discretionary sector, which was the strongest-performing sector of the benchmark index. The Fund also did well by having few investments in the weak-performing Energy and Consumer Staples sectors and by refraining from investments in the Telecommunication Services and Utilities sectors. Although the Consumer Discretionary sector was a strong performer in the benchmark index, several of the Fund’s investments within the sector proved disappointing. The Fund’s positions in discount retailer Dollar General Corporation (-15%), online travel reservations company priceline.com, Inc. (-9%) and media holding The Walt Disney Company (-2%) each posted negative returns during the period they were held by the Fund. Dollar General and priceline.com, were sold from the Fund prior to period-end. The collective return of the Fund’s holdings in the Financials sector, +22%, failed to keep pace with the benchmark index Financials sector return of +30%. Consumer Staples holdings Mead Johnson Nutrition Company (-19% prior to being sold) and brewer Anheuser-Busch InBev N.V. ADR (+5% prior to being sold) each underperformed relative to the overall sector return, and therefore had a material, negative impact on performance. Other holdings detracting from performance included pharmacy benefit management company Express Scripts Holding Company (-15% prior to being sold) and virtualization software company VMware, Inc. – Cl. A (-20% prior to being sold). During the reporting period, the Fund reduced its exposure to the Information Technology, Consumer Discretionary and Consumer Staples sectors while increasing its allocations to the Industrials, Materials, Financials, and Health Care sectors. GROWTH FUND The Marsico Growth Fund outperformed the S&P 500 Index and shared several of the Focus Fund’s performance attributes for the one-year fiscal period ended September 30, 2013. Like the Focus Fund, the Growth Fund’s Health Care holdings added significantly to performance. Gilead Sciences, Inc. (+89%) and Biogen Idec Inc. (+60%) were the Fund’s top-performing positions. Also similar to the Focus Fund, the Growth Fund did well by selling its stake in Apple, Inc. (-23% prior to being sold) in early 2013, before the company’s stock price declined further. Financial transaction processor Visa, Inc. – Cl. A rose +43% and was a meaningful positive contributor to the Fund’s holdings in the Information Technology sector. A few of the Fund’s Consumer Discretionary positions posted strong gains, including media company CBS Corporation – Cl. B (+54%), hotel and casino operator Wynn Resorts Ltd. (+49%) and online travel reservations company priceline.com, Inc. (+60%). The Fund’s sector allocations benefitted performance, as the Fund had a significant portion of its net assets invested in the strong-performing Consumer Discretionary sector, while refraining from investments in the weak-performing Telecommunication Services and Utilities sectors. The Fund also did well by having underweight allocations to the Energy and Consumer Staples sectors. 7 FOCUS FUND & GROWTH FUND Similar to the Focus Fund, the Growth Fund’s performance was dampened by stock selection in the Financials sector. An underweight allocation to the sector further detracted from the Fund’s performance relative to the benchmark index. Several of the Fund’s consumer-related positions struggled, particularly holdings in the Consumer Staples sector and the Retailing industry. Consumer Staples holdings Anheuser-Busch InBev N.V. ADR (+7%) underperformed relative to the overall sector return and Mead Johnson Nutrition Company (-18%) posted disappointing returns and were sold from the Fund. Within the Retailing industry, discount retailer Dollar General Corporation (-16%), Lowe’s Companies, Inc. (+16%), and Dick’s Sporting Goods, Inc. (-9%) posted returns that lagged the relevant benchmark industry return of +30%. All three positions were sold from the Fund during the period. Stock selection in the Energy sector detracted from performance. Oilfield services company Halliburton Company (-12%) and offshore drilling components provider National Oilwell Varco, Inc. (-17%) each posted double-digit declines prior to being sold from the Fund. From a sector allocation standpoint, during the fiscal period, the Fund increased its exposure to Industrials, Materials and Financials while paring its exposure to Information Technology, Consumer Discretionary, Consumer Staples, and Energy. The Growth Fund experienced slightly elevated portfolio turnover during the fiscal year, which may occur at times when the Fund changes its portfolio composition to harvest gains, take advantage of new opportunities, preserve capital, or limit losses. Fiscal Period-End Investment Posture As of September 30, 2013, the Focus Fund’s and the Growth Fund’s largest sector allocations included Consumer Discretionary, Health Care, Information Technology, Industrials, and Financials. The Funds had no exposure at period end to the Utilities and Telecommunication Services sectors. Sincerely, THOMAS F. MARSICO CORALIE T. WITTER, CFA PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. Regarding GICS data cited throughout this report, the Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s (“S&P”) and is licensed for use by Marsico Capital Management, LLC (“MCM”). Neither MSCI, S&P, nor MCM or any third party involved in compiling GICS makes any express or implied warranties or representations with respect to such standard or classification (or the results from use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. MSCI, S&P, MCM, and any of their affiliates or third parties involved in compiling GICS shall not have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. 8 FOCUS FUND OVERVIEW September 30, 2013 (Unaudited) The Focus Fund invests primarily in the common stocks of large companies that are selected for their long-term growth potential. The Fund will normally hold a core position of between 20 and 30 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.34% NET ASSETS $854,708,390 NET ASSET VALUE PER SHARE $21.47 GROWTH OF $10,000(1) PERFORMANCE COMPARISON SECTOR ALLOCATION(2) TOP FIVE HOLDINGS GOOGLE, INC. - CL. A 6.55% GILEAD SCIENCES, INC. 6.25% BIOGEN IDEC INC. 5.98% VISA, INC. - CL. A 5.08% MONSANTO COMPANY 5.07% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. This chart assumes an initial investment of $10,000 made on September 30, 2003. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 9 SCHEDULE OF INVESTMENTS MARSICO FOCUS FUND SCHEDULE OF INVESTMENTS September 30, 2013 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Rolls-Royce Holdings PLC* $ % Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods lululemon athletica, inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Cable & Satellite Comcast Corporation - Cl. A Casinos & Gaming Wynn Resorts Ltd. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Managed Health Care UnitedHealth Group, Inc. Movies & Entertainment The Walt Disney Company Multi-Line Insurance American International Group, Inc. Oil & Gas Equipment & Services Schlumberger Ltd. COMMON STOCKS (continued) Other Diversified Financial Services Citigroup, Inc. $ % Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Railroads Canadian Pacific Railway Ltd. Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* Starbucks Corporation Semiconductor Equipment ASML Holding N.V. Specialty Chemicals The Sherwin-Williams Company TOTAL COMMON STOCKS (Cost $615,647,741) SHORT-TERM INVESTMENTS State Street Institutional U.S. Government Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $5,465,259) TOTAL INVESTMENTS (Cost $621,113,000) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 10 GROWTH FUND OVERVIEW September 30, 2013 (Unaudited) The Growth Fund invests primarily in the common stocks of large companies that are selected for their long-term growth potential. The Growth Fund will normally hold a core position of between 35 and 50 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.35% NET ASSETS $564,765,666 NET ASSET VALUE PER SHARE $25.03 GROWTH OF $10,000(1) PERFORMANCE COMPARISON SECTOR ALLOCATION(2) TOP FIVE HOLDINGS GILEAD SCIENCES, INC. 5.02% BIOGEN IDEC INC. 4.12% MONSANTO COMPANY 4.08% GOOGLE, INC. - CL. A 4.02% CITIGROUP, INC. 3.74% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. This chart assumes an initial investment of $10,000 made on September 30, 2003. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 11 SCHEDULE OF INVESTMENTS MARSICO GROWTH FUND SCHEDULE OF INVESTMENTS September 30, 2013 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense BE Aerospace, Inc.* $ % Lockheed Martin Corporation Rolls-Royce Holdings PLC* Apparel Retail The Gap, Inc. The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Compagnie Financière Richemont SA lululemon athletica, inc.* Prada S.p.A. Application Software salesforce.com, inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Liberty Media Corporation - Cl. A* Cable & Satellite Comcast Corporation - Cl. A Liberty Global PLC - Cl. A* Casinos & Gaming Wynn Resorts Ltd. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance American Express Company Data Processing & Outsourced Services FleetCor Technologies, Inc.* Visa, Inc. - Cl. A Diversified Banks Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. COMMON STOCKS (continued) Internet Retail Amazon.com, Inc.* $ % priceline.com, Inc.* Internet Software & Services eBay, Inc.* Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* Yahoo!, Inc.* Managed Health Care UnitedHealth Group, Inc. Movies & Entertainment The Walt Disney Company Multi-Line Insurance American International Group, Inc. Oil & Gas Equipment & Services Cameron International Corporation* Schlumberger Ltd. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Railroads Canadian Pacific Railway Ltd. Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* Starbucks Corporation Semiconductor Equipment ASML Holding N.V. Semiconductors Texas Instruments, Inc. Specialized Finance IntercontinentalExchange, Inc.* Specialty Chemicals The Sherwin-Williams Company Trading Companies & Distributors United Rentals, Inc.* TOTAL COMMON STOCKS (Cost $404,863,203) * Non-income producing. See notes to financial statements. 12 SCHEDULE OF INVESTMENTS Number of Shares Value Percent of Net Assets SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS (Cost $9,640,121) TOTAL INVESTMENTS (Cost $414,503,324) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % See notes to financial statements. 13 21st CENTURY FUND INVESTMENT REVIEW BY BRANDON GEISLER (UNAUDITED) The Marsico 21st Century Fund posted a return of +26.76% for the one-year fiscal period ended September 30, 2013. The Fund significantly outperformed the S&P 500 Index, which we consider to be the Fund’s primary benchmark index and which had a total return of +19.34% over the same time period. The Russell 3000 Index, a proxy for the performance of all publicly-traded US equity securities including smaller capitalization companies (which may be a useful representation of the Fund’s ability to invest across the entire market capitalization spectrum), had a total return of +21.60%. Please see the Fund Overview for more detailed information about the Fund’s longer-term performance for various time periods ended September 30, 2013. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a one-year fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Fund and the stocks and markets in which it invests are subject to general risks that may include periods of turbulence, instability, decline, and cyclical change, and the risk that investors may avoid investments in equity securities generally. Please see the Prospectus for more information. The Fund’s strong performance results for the 12-month period ended September 30, 2013 were largely attributable to strong stock selection in the Consumer Discretionary and Health Care sectors. Favorable sector allocations and stock selection in the Consumer Staples and Industrials sectors also aided performance. Consumer Discretionary was a strong-performing sector of the S&P 500 Index with a return of +32%, and the Fund benefitted from having more than 25% of its net assets, on average, invested in the sector. The Fund’s holdings within the sector gained +44% and substantially surpassed the benchmark index sector return. Investments in automobile manufacturers and consumer service companies were responsible for much of the Fund’s outperformance. Luxury electric car manufacturer Tesla Motors, Inc.’s stock price skyrocketed +646% and was a material contributor to Fund performance. We trimmed the Fund’s position in Tesla as the company’s stock price posted gains. We maintained a position in Tesla as we believe there is further upside potential as the company continues to experience unit sales growth, improved margins, growth opportunities in overseas markets such as Europe, and expects to introduce a new model in 2014. Leading holdings in the Consumer Services industry included hotel and casino operator Wynn Resorts Ltd. (+50%) and Dunkin’ Brands Group, Inc. (+58%), franchisor of Dunkin’ Donuts and Baskin-Robbins restaurants. The Fund’s Health Care holdings also performed well and recorded a collective return of +51%. Three of the top-performing holdings within the sector were biotechnology companies Gilead Sciences, Inc. (+68%), Biogen Idec Inc. (+62%), and Alkermes PLC (+64%). In the Consumer Staples sector, beverage companies Green Mountain Coffee Roasters, Inc. and wine, beer and spirits company Constellation Brands, Inc. - Cl. A gained +69% and +76%, respectively. Stock selection in the Materials sector was also strong, led by specialty chemicals company LyondellBasell Industries N.V. – Cl. A (+20% prior to being sold). Other top-performing Fund positions included payment processor MasterCard, Inc. - Cl. A (+49%) and industrial component manufacturer Precision Castparts Corp. (+40%). 14 21st CENTURY FUND The primary area of weakness for the Fund was stock selection in the Financials sector. The Fund’s Financials holdings posted a collective return of +13%. While positive on an absolute basis, the return significantly lagged the +30% return of the S&P 500 Index Financials sector. Much of the Fund’s underperformance relative to the overall benchmark Financials sector was attributable to holdings in the Diversified Financials sector. Capital One Financial Corporation, for example, posted a modest gain of +6% prior to being sold from the Fund. A few of the Fund’s positions in Information Technology, Energy, and Retailing also detracted from performance. Technology holdings Fusion-io, Inc. (-36%), VMware, Inc. - Cl. A (-31%), and Red Hat, Inc. (-20%) declined sharply and were sold from the Fund. Offshore drilling components provider National Oilwell Varco, Inc. (-17% prior to being sold) and oil and gas exploration and development company Occidental Petroleum Corporation (-18% prior to being sold) were weak performers. Within the Retailing industry, online travel reservation providers Expedia, Inc. (-30%) and priceline.com, Inc. (+12%) were laggards relative to the overall industry’s performance and were sold from the Fund. During the reporting period, the Fund increased its investments in the Industrials, Consumer Staples, and Materials sectors while decreasing its allocations to the Information Technology, Energy, and Financials sectors. Fiscal Period-End Investment Posture As of September 30, 2013, the Fund’s primary economic sector allocations included Consumer Discretionary, Information Technology, Industrials, and Health Care. The Fund had no investments in the Utilities and Telecommunication Services sectors. Sincerely, BRANDON A. GEISLER PORTFOLIO MANAGER Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to March 31, 2004, the performance returns for the 21st Century Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the period from April 2004 through January 2005, performance returns for the 21st Century Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 15 21st CENTURY FUND OVERVIEW September 30, 2013 (Unaudited) The 21st Century Fund invests primarily in common stocks that are selected for their long-term growth potential. The Fund may invest in companies of any size, and will normally hold a core position of between 35 and 50 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.42% NET ASSETS $312,214,990 NET ASSET VALUE PER SHARE $18.05 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS GILEAD SCIENCES, INC. 4.66% BIOGEN IDEC INC. 3.97% MONSANTO COMPANY 3.91% MASTERCARD, INC. - CL. A 3.15% GOOGLE, INC. - CL. A 3.10% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the 21st Century Fund (for the period prior to March 31, 2004) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. For the period from April 2004 through January 2005, performance returns for the 21st Century Fund would be higher but for the reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on September 30, 2003. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 16 SCHEDULE OF INVESTMENTS MARSICO 21st CENTURY FUND SCHEDULE OF INVESTMENTS September 30, 2013 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense BE Aerospace, Inc.* $ % Precision Castparts Corp. Apparel Retail Ross Stores, Inc. Apparel, Accessories & Luxury Goods Compagnie Financière Richemont SA lululemon athletica, inc.* Michael Kors Holdings Ltd.* Application Software salesforce.com, inc.* Automobile Manufacturers General Motors Company* Tesla Motors, Inc.* Automotive Retail Monro Muffler Brake, Inc. Biotechnology Alkermes PLC* Biogen Idec Inc.* BioMarin Pharmaceutical, Inc.* Gilead Sciences, Inc.* Incyte Corporation Ltd.* Cable & Satellite Liberty Global PLC - Series C* Casinos & Gaming Wynn Resorts Ltd. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Data Processing & Outsourced Services FleetCor Technologies, Inc.* MasterCard, Inc. - Cl. A Wirecard A.G. Distillers & Vintners Constellation Brands, Inc. - Cl. A* Remy Cointreau S.A. Distributors LKQ Corporation* Fertilizers & Agricultural Chemicals Monsanto Company General Merchandise Stores Dollar Tree, Inc.* COMMON STOCKS (continued) Health Care Services Envision Healthcare Holdings, Inc.* $ % Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* VeriSign, Inc.* Yahoo!, Inc.* Youku.com, Inc. Spon. ADR* Investment Banking & Brokerage Morgan Stanley Movies & Entertainment The Walt Disney Company Oil & Gas Equipment & Services Dresser-Rand Group, Inc.* Schlumberger Ltd. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Mondelez International, Inc. - Cl. A Railroads Genesee & Wyoming, Inc. - Cl. A* Regional Banks City National Corporation Research & Consulting Services IHS, Inc. - Cl. A* Verisk Analytics, Inc. - Cl. A* Restaurants Chipotle Mexican Grill, Inc.* Domino's Pizza, Inc. Dunkin' Brands Group, Inc. Semiconductor Equipment ASML Holding N.V. Specialized Finance IntercontinentalExchange, Inc.* Specialty Chemicals Ecolab, Inc. The Sherwin-Williams Company Specialty Stores Sally Beauty Holdings, Inc.* Ulta Salon, Cosmetics & Fragrance, Inc.* * Non-income producing. See notes to financial statements. 17 SCHEDULE OF INVESTMENTS MARSICO 21st CENTURY FUND SCHEDULE OF INVESTMENTS (continued) September 30, 2013 Number of Shares Value Percent of Net Assets COMMON STOCKS (continued) Trading Companies & Distributors United Rentals, Inc.* $ % W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $225,130,690) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $4,438,160) TOTAL INVESTMENTS (Cost $229,568,850) Liabilities, Less Cash and Other Assets ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 18 INTERNATIONAL OPPORTUNITIES FUND INVESTMENT REVIEW BY JIM GENDELMAN AND MUNISH MALHOTRA (UNAUDITED) The Marsico International Opportunities Fund posted a total return of (US$) +22.40% for the one-year fiscal period ended September 30, 2013. The Fund modestly underperformed the MSCI EAFE Index, which we consider to be the Fund’s benchmark index and which had a total return of (US$) +23.77%. Please see the Fund Overview for more detailed information about the Fund’s longer-term performance for various time periods ended September 30, 2013. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a one-year fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. In addition, the Fund and the stocks and markets in which it invests are subject to other general risks that may include periods of turbulence, instability, decline, and cyclical change, and the risk that investors may avoid investments in equity securities generally. Please see the Prospectus for more information. Stock selection in the Information Technology sector detracted from Fund performance as compared to its benchmark index. Several of the Fund’s Internet services investments posted negative returns. Chinese Internet search provider Baidu, Inc. – Spon. ADR (-32% prior to being sold), Japanese e-commerce and social media company DeNA Co. Ltd. (-33% prior to being sold), and European data center provider Telecity Group PLC ( 1%), which significantly underperformed relative to the overall sector return, each had a material, negative effect on performance. HOYA CORPORATION, a provider of specialty optics and glass components, declined -15% and was sold from the Fund. Within the Financials sector, banks BNP Paribas (+5%), Banco Bilbao Vizcaya Argentaria S.A. (-4%), and Standard Chartered PLC (-1%) posted weak stock price returns and were sold. The Fund’s performance was further hampered by having an underweight allocation to the Financials sector, as Financials was one of the strongest-performing sectors of the benchmark index. The Fund’s performance was also adversely affected by stock selection and an underweight allocation to the Telecommunication Services sector. Mobile phone service providers Millicom International Cellular SA (-17%) and China Unicom Hong Kong Ltd. (-3%) were the primary detractors within the sector. Both positions were sold during the period. A few of the Fund’s Industrials positions also struggled. Low cost airline Ryanair Holdings PLC Spon. ADR and rail road operator Canadian Pacific Railway Ltd. declined -6% and -2%, respectively. Ryanair was sold from the Fund prior to period-end. Specialty pharmaceutical companies Shire PLC (-6%) and Perrigo Company (-0.4%) posted negative returns and were sold from the Fund. The Fund’s Consumer Staples holdings posted a collective return of +13%. While positive, the return trailed the benchmark index Consumer Staples return of +17%. Several factors aided investment results. From a sector allocation perspective, the Fund did well by having overweight allocations to the Consumer Discretionary and Information Technology sectors while being underweight the relatively weak performing Consumer Staples, Energy, Materials, and Utilities sectors. 19 INTERNATIONAL OPPORTUNITIES FUND Although active currency management is not a central facet of the Fund’s investment process, currency fluctuations may at times affect the Fund’s performance. The Fund did well as compared to the benchmark index by having less exposure to securities denominated in the Japanese yen and the Australian dollar, which both weakened during the period. Several of the Fund’s individual holdings registered strong stock price gains, including pharmaceutical company Roche Holding AG (+48%), auto manufacturer Bayerische Moteren Werke AG (+51%), media company Kabel Deutschland Holding AG (+58% prior to being sold), semiconductor lithography company ASML Holding N.V. (+35%), and Russian Internet company Yandex N.V. – Cl. A (+53%). The International Opportunities Fund experienced slightly elevated portfolio turnover during the fiscal year, which may occur at times when the Fund changes its portfolio composition to harvest gains, take advantage of new opportunities, preserve capital, or limit losses. Portfolio turnover increases transaction-related expenses and could reduce Fund returns. Fiscal Period-End Investment Posture As of September 30, 2013, the Fund’s primary economic sector allocations included Consumer Discretionary, Information Technology, and Financials, although the Fund’s allocation to Financials represented an underweight posture as compared to the MSCI EAFE Index. The Fund had no exposure to the Utilities sector at period-end. In terms of country allocations, the Fund’s most significant weightings at period-end were the United Kingdom, Switzerland, Canada, and Japan, although the Fund’s investments in Japan represented an underweighted posture relative to the benchmark index. Country-level weightings generally should be considered a residual of the Fund’s stock selection process rather than a major, proactive facet of its investment strategy. Sincerely, JAMES G. GENDELMAN MUNISH MALHOTRA, CFA PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to September 30, 2004 and from October 2011 through September 2013, the performance returns for the International Opportunities Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the period from October 2004 through December 2005, performance returns for the International Opportunities Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 20 INTERNATIONAL OPPORTUNITIES FUND OVERVIEW September 30, 2013 (Unaudited) The International Opportunities Fund invests primarily in common stocks of foreign companies that are selected for their long-term growth potential. The Fund may invest in an unlimited number of companies of any size throughout the world. It normally invests in the securities of issuers that are economically tied to one or more foreign countries, and expects to be invested in various issuers or securities that together have ties to at least four different foreign countries. Some issuers or securities in the Fund’s portfolio may be based in or economically tied to the United States or to emerging markets. TOTAL ANNUAL OPERATING EXPENSES*1.65% NET EXPENSES*†1.60% NET ASSETS $119,521,937 NET ASSET VALUE PER SHARE $15.30 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS ASML HOLDING N.V. 4.18% ROCHE HOLDING AG 4.17% LIBERTY GLOBAL PLC - SERIES C 4.06% MASTERCARD, INC. - CL. A 3.96% CANADIAN PACIFIC RAILWAY LTD. 3.91% * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratios disclosed in this report. † Marsico Capital Management, LLC (the “Adviser”) has entered into a written expense limitation and fee waiver agreement under which it has agreed to limit the total expenses of the International Opportunities Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.60% of the Fund’s average net assets until January 31, 2014. This expense limitation and fee waiver agreement may be terminated by the Adviser at any time after January 31, 2014, upon 15 days prior notice to the Fund and its administrator. The Adviser may recoup from the Fund fees previously waived or expenses previously reimbursed by the Adviser with respect to the Fund pursuant to this agreement (or a previous expense limitation agreement) if such reimbursement does not cause the Fund to exceed the expense limitation currently in effect and the reimbursement is made within three years after the year in which the Adviser waived the fee or reimbursed the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the International Opportunities Fund (for the period prior to September 30, 2004 and from October 2011 through September 2013) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. For the period from October 2004 through December 2005, performance returns for the International Opportunities Fund would be higher but for the reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on September 30, 2003. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI EAFE Index tracks the stocks of about 1,000 companies in Europe, Australasia, and the Far East (EAFE). 21 SCHEDULE OF INVESTMENTS MARSICO INTERNATIONAL OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS September 30, 2013 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Rolls-Royce Holdings PLC* $ % Airlines Copa Holdings S.A. - Cl. A Apparel, Accessories & Luxury Goods Adidas A.G. lululemon athletica, inc.* Swatch Group AG Auto Parts & Equipment Continental A.G. Automobile Manufacturers Bayerische Motoren Werke AG Tata Motors Ltd. ADR Cable & Satellite Liberty Global PLC - Series C* Naspers Ltd. - Cl. N Casinos & Gaming Sands China Ltd. Data Processing & Outsourced Services MasterCard, Inc. - Cl. A Wirecard A.G. Distillers & Vintners Diageo PLC Remy Cointreau S.A. Diversified Banks Mizuho Financial Group, Inc. Diversified Capital Markets UBS A.G. Diversified Metals & Mining Glencore Xstrata PLC Food Retail Jeronimo Martins SGPS, S.A. General Merchandise Stores Dollarama, Inc. Hotels, Resorts & Cruise Lines InterContinental Hotels Group PLC Industrial Machinery FANUC Corporation Integrated Oil & Gas Suncor Energy, Inc. COMMON STOCKS (continued) Internet Retail Rakuten, Inc. $ % Start Today Company Ltd. Internet Software & Services MercadoLibre, Inc. Telecity Group PLC Yandex N.V. - Cl. A* Youku.com, Inc. Spon. ADR* Life & Health Insurance AIA Group Ltd. Movies & Entertainment Imax Corporation* Packaged Foods & Meats Nestlé S.A. Pharmaceuticals GlaxoSmithKline PLC Roche Holding AG Publishing Rightmove PLC Railroads Canadian Pacific Railway Ltd. Real Estate Operating Companies BR Malls Participacoes S.A. Restaurants Domino's Pizza Group PLC Semiconductor Equipment ASML Holding N.V. Semiconductors ARM Holdings PLC Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR Specialized Finance Japan Exchange Group, Inc. Specialty Stores Jin Company Ltd. TOTAL COMMON STOCKS (Cost $96,941,755) * Non-income producing. See notes to financial statements. 22 SCHEDULE OF INVESTMENTS Number of Shares Value Percent of Net Assets SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS (Cost $1,950,462) TOTAL INVESTMENTS (Cost $98,892,217) Cash and Other Assets, Less Liabilities NET ASSETS $ % SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Argentina $ % Brazil Canada China/Hong Kong France Germany India Japan Netherlands Panama Portugal Russia South Africa Switzerland Taiwan United Kingdom United States(1) $ % Includes short-term securities. See notes to financial statements. 23 FLEXIBLE CAPITAL FUND INVESTMENT REVIEW BY MUNISH MALHOTRA AND JORDON LAYCOB (UNAUDITED) The Marsico Flexible Capital Fund posted a total return of +22.34% for the one-year fiscal period ended September 30, 2013. The Fund solidly outperformed the S&P 500 Index, which we consider to be the Fund’s benchmark index and which had a total return of +19.34%. Please see the Fund Overview for more detailed information about the Fund’s performance for various time periods ended September 30, 2013. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a one-year fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Fund and the stocks and markets in which it invests are subject to general risks that may include periods of turbulence, instability, decline, cyclical change, and the risk that investors may avoid investments in equity securities generally. Please see the Prospectus for more information. Throughout the period, the Fund’s exposure to the Consumer Discretionary sector was more than twice that of its benchmark index. This positioning benefitted relative performance, as Consumer Discretionary was a strong-performing sector of the benchmark index. Within the Consumer Discretionary sector, electric car manufacturer Tesla Motors, Inc. soared more than +690% during the period and was the largest individual contributor to the Fund’s performance. Tesla reported strong results on better-than-expected deliveries of its luxury Model S sedan and continued to demonstrate improvements in logistics costs. The Fund significantly trimmed its stake in Tesla as the stock reached our near-term price target. As of period-end, the Fund continued to maintain a small position in the company as we believe there is further long-term upside potential as Tesla continues to experience unit sales growth, improved margins, growth opportunities in overseas markets, and expects to introduce a new model in the second half of 2014. Other leading Consumer Discretionary positions included home improvement retailer Lowe’s Companies, Inc. (+61%), online travel reservations company priceline.com, Inc. (+45% prior to being sold), hotel and casino operator Wynn Resorts Ltd. (+47%), and media company Liberty Global PLC Series C (+21%). The Consumer Staples and Materials sectors also contributed some top performers for the period. Within Consumer Staples, Green Mountain Coffee Roasters, Inc. (+69%) and Constellation Brands, Inc. - Cl. A (+72%) contributed positively to Fund performance. In the Materials sector, specialty chemicals company LyondellBasell Industries N.V. – Cl. A gained +19% and was sold from the Fund. Underweight allocations to the weaker-performing Information Technology and Utilities sectors also aided results. In contrast, an underweight allocation to the Health Care sector, a strong-performing sector of the benchmark index, detracted from performance. Express Scripts Holding Company (-2%), the largest US pharmacy benefit manager, posted a modest stock price decline and was sold from the Fund. Stock selection in the Financials sector was a significant performance detractor. Mexican real estate investment trust company Fibra Uno Administracion S.A. de C.V. (-8%), diversified financials company Capital One Financial Corporation (+4%), and real estate company Global Logistic Properties Ltd. (+5%) posted weak returns relative to the overall Financials sector. All three positions were sold from the Fund. Certain individual Fund holdings had a material, negative effect on performance, including Equinix, Inc. (-14%), a data center and Internet exchange service provider in the technology sector, which posted a negative return prior to being sold from the Fund. We also sold MRC Global, Inc. (-22%), an industrial valves and fittings company that provides service to the energy sector, after its shares posted a double-digit decline. 24 FLEXIBLE CAPITAL FUND From time to time, the Fund may hold elevated cash levels as a buying reserve or as a defensive measure in adverse market conditions. Late in 2012, the Fund’s cash and cash equivalents position was somewhat elevated as a result of uncertainties regarding fiscal policy. We reduced the Fund’s cash position early in 2013 after Washington averted a “fiscal cliff” of tax increases and spending cuts at year-end 2012. We also reduced exposure to international securities in favor of US investments because we believe the United States is further along than many countries in the consumer and corporate debt deleveraging process, and its economy appears to be stabilizing or improving on a number of fronts. The equity market’s strong performance during the fiscal year contributed to an active initial public offering market with many newly public companies coming to market. The Fund invested selectively in a number of these companies, and these investments on a net basis had a modest positive impact on the Fund’s total return for the year. The Flexible Capital Fund at times has had a relatively high turnover level during various periods since its inception. This is attributable in part to the Fund’s investment style, under which the Fund may hold core positions for some time, while at times changing its portfolio composition to harvest gains, take advantage of new opportunities, preserve capital, or limit losses. Portfolio turnover increases transaction-related expenses and could reduce Fund returns. Fiscal Period-End Investment Posture As of period-end, the Fund’s primary economic sector allocations included Consumer Discretionary, Information Technology, Financials, and Industrials. At period-end, the Fund had no exposure to the Utilities sector. The Fund also held several investments in fixed-income and preferred securities that we believed to offer equity-like return potential. Sincerely, MUNISH MALHOTRA, CFA JORDON S. LAYCOB PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to February 1, 2011, the performance returns for the Flexible Capital Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 25 FLEXIBLE CAPITAL FUND OVERVIEW September 30, 2013 (Unaudited) The Flexible Capital Fund invests primarily in equity securities and other investments that are selected primarily for their long-term growth potential. The Fund may invest in issuers of any size throughout the world, and will normally hold a core position of between 20 and 50 securities or other investments. TOTAL ANNUAL OPERATING EXPENSES* 1.44% NET ASSETS $805,735,492 NET ASSET VALUE PER SHARE $18.21 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS MONSANTO COMPANY 4.14% BIOGEN IDEC INC. 3.88% GOOGLE, INC. - CL. A 3.81% LOWE'S COMPANIES, INC. 3.77% CSX CORPORATION 3.50% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Flexible Capital Fund (for the period prior to February 1, 2011) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. This chart assumes an initial investment of $10,000 made on December 29, 2006 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 26 SCHEDULE OF INVESTMENTS MARSICO FLEXIBLE CAPITAL FUND SCHEDULE OF INVESTMENTS September 30, 2013 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Lockheed Martin Corporation $ % Apparel, Accessories & Luxury Goods lululemon athletica, inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Cable & Satellite Liberty Global PLC - Series C* Time Warner Cable, Inc. Casinos & Gaming Pinnacle Entertainment, Inc.* Wynn Resorts Ltd. Data Processing & Outsourced Services QIWI PLC Spon. ADR Distillers & Vintners Constellation Brands, Inc. - Cl. A* Remy Cointreau S.A. Distributors LKQ Corporation* Diversified Capital Markets UBS A.G. Fertilizers & Agricultural Chemicals Monsanto Company Home Improvement Retail Lowe's Companies, Inc. Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Yahoo!, Inc.* Zillow, Inc. - Cl. A* Leisure Facilities ClubCorp Holdings, Inc.* COMMON STOCKS (continued) Life & Health Insurance AIA Group Ltd. $ % Mortgage REITs Starwood Property Trust, Inc. Movies & Entertainment The Walt Disney Company Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Mondelez International, Inc. - Cl. A Railroads CSX Corporation Real Estate Operating Companies BR Malls Participacoes S.A. Research & Consulting Services IHS, Inc. - Cl. A* Semiconductor Equipment ASML Holding N.V. Semiconductors Texas Instruments, Inc. Specialized Finance IntercontinentalExchange, Inc.* Specialty Chemicals The Sherwin-Williams Company Specialty Stores Jin Company Ltd. Sally Beauty Holdings, Inc.* Tires & Rubber Pirelli & C. SpA Trading Companies & Distributors United Rentals, Inc.* TOTAL COMMON STOCKS (Cost $623,390,238) * Non-income producing. See notes to financial statements. 27 SCHEDULE OF INVESTMENTS MARSICO FLEXIBLE CAPITAL FUND SCHEDULE OF INVESTMENTS (continued) September 30, 2013 Par Value/ Number of Shares/ Warrants Value Percent of Net Assets CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ $ % Cable & Satellite Dish DBS Corp., 6.625%, 10/1/14 Casinos & Gaming Marina District Finance Company, Inc., 9.500%, 10/15/15 Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 Wireless Telecommunication Services NII International Telecom SCA 144A, 11.375%, 8/15/19 TOTAL CORPORATE BONDS (Cost $23,337,091) INTERNATIONAL BONDS Alternative Carriers Ziggo Bond Co. 144A, 8.000%, 5/15/18 € TOTAL INTERNATIONAL BONDS (Cost $8,113,754) PREFERRED STOCKS Thrifts & Mortgage Finance First Niagara Financial Group, Inc., Series B, 8.625% TOTAL PREFERRED STOCKS (Cost $5,319,975) WARRANTS Oil & Gas Storage & Transportation Kinder Morgan, Inc., Strike Price: $40.00, Expiration Date: May 25, 2017* TOTAL WARRANTS (Cost $527,954) Number of Shares Value Percent of Net Assets SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS (Cost $41,047,003) TOTAL INVESTMENTS (Cost $701,736,015) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Brazil $ % Canada China/Hong Kong France Italy Japan Netherlands Russia Switzerland United Kingdom United States(1) $ % Includes short-term securities. * Non-income producing. See notes to financial statements. 28 GLOBAL FUND INVESTMENT REVIEW BY TOM MARSICO AND JIM GENDELMAN (UNAUDITED) The Marsico Global Fund posted a total return of (US$) +28.06% for the one-year fiscal period ended September 30, 2013. The Fund’s return strongly surpassed that of the MSCI All Country World Index (“MSCI ACWI Index”), which we consider to be the Fund’s benchmark index and which had a total return of (US$) +17.73%. The MSCI ACWI Index measures equity market performance in the global developed and emerging markets. Please see the Fund Overview for more detailed information about the Fund’s performance for various time periods ended September 30, 2013. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a one-year fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. In addition, the Fund and the stocks and markets in which it invests are subject to other general risks that may include periods of turbulence, instability, decline, and cyclical change, and the risk that investors may avoid investments in equity securities generally. Please see the Prospectus for more information. The Global Fund’s significant outperformance versus the MSCI ACWI Index was partially attributable to stock selection in the Health Care sector. The Fund’s Health Care holdings posted a collective return of +52%. A number of the Fund’s pharmaceutical and biotechnology holdings posted sizeable stock price gains, including Gilead Sciences, Inc. (+80%), Biogen Idec Inc. (+58%), and Roche Holding AG (+47%). The Fund was also aided by stock selection and underweight allocations to the Energy and Materials sectors, which were relatively poor performing sectors of the benchmark index. Energy services holding Schlumberger Ltd. gained +25% and specialty chemicals company LyondellBasell Industries N.V. – Cl. A rose +23% (prior to being sold). Several of the Fund’s Internet services and e-commerce holdings posted very strong returns. Russian e-commerce payment service provider QIWI PLC Spon. ADR (+87%), social media company Facebook, Inc. – Cl. A (+36%), and Internet cloud computing applications provider Workday, Inc. – Cl. A (+74% prior to being sold) were leading positions within the Information Technology sector. QIWI and Workday were purchased by the Fund during the companies’ respective initial public offerings. Within the Consumer Discretionary sector, electric car manufacturer Tesla Motors, Inc. soared more than +607% during the period and was the largest individual contributor to the Fund’s performance. The Fund did well by having nearly three times the exposure to the Consumer Discretionary sector as compared to its benchmark index, as Consumer Discretionary was a relatively strong-performing sector. Active currency management is not a central facet of the Fund’s investment process, but fluctuations in major world currencies can affect performance. The net effect of currency moves was positive for the Fund. During the period, the Fund’s performance was helped by having nearly no exposure to companies whose securities trade in the Japanese yen, which weakened relative to the US dollar and certain other currencies in which Fund holdings are traded. Financials was a strong-performing area of the benchmark index and the Fund’s performance was hampered by having a significant underweight allocation to the sector. Stock selection within Financials was a further detractor. Grupo Financiero Santander Mexico S.A.B. de C.V. Series B ADR, a leading Mexican financial institution, posted a stock price decline of -2% and was sold from the Fund. 29 GLOBAL FUND Several of the Fund’s Consumer Staples and Information Technology holdings struggled. Infant formula company Mead Johnson Nutrition Company (-19%), and technology hardware companies Fusion-io, Inc. (-30%) and Apple, Inc. (-23%), each posted double-digit stock price declines prior to being sold from the Fund. The Global Fund at times has had a relatively high turnover level during various periods since its inception. This is attributable in part to the Fund’s investment style, under which the Fund may hold core positions for some time, while at times changing its portfolio composition to harvest gains, take advantage of new opportunities, preserve capital, or limit losses. Portfolio turnover increases transaction-related expenses and could reduce Fund returns. Fiscal Period-End Investment Posture As of September 30, 2013, the Fund’s primary economic sector allocations were Consumer Discretionary, Industrials, Health Care, and Information Technology. The Fund had no investments in the Utilities sector. The Fund’s most significant country allocations were the US, Netherlands, and United Kingdom. Sincerely, THOMAS F. MARSICO JAMES G. GENDELMAN PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to January 1, 2009, from April 2009 through May 2009, and from January 2012 through September 2013, the performance returns for the Global Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the one-month period June 2009, performance returns for the Global Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 30 GLOBAL FUND OVERVIEW September 30, 2013 (Unaudited) The Global Fund invests primarily in the common stocks of US and foreign companies that are selected for their long-term growth potential. The Fund may invest in the securities of companies of any size that are economically tied to any countries or markets throughout the world, including the securities of companies economically tied to emerging markets. Under normal market conditions, the Fund will invest significantly (generally, at least 40% of its net assets) in the securities of issuers organized or located outside the US or doing business outside the US (unless market conditions are not deemed favorable by the Adviser, in which case the Fund generally will invest at least 30% of its assets in such foreign securities). The Fund will invest its assets in various regions and countries, including the US, that encompass not less than three different countries overall. The Fund may hold an unlimited number of common stocks. TOTAL ANNUAL OPERATING EXPENSES* NET EXPENSES*† 1.71% 1.61% NET ASSETS $61,383,176 NET ASSET VALUE PER SHARE $14.74 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS ROLLS-ROYCE HOLDINGS PLC 4.69% BIOGEN IDEC INC. 4.42% GILEAD SCIENCES, INC. 3.95% GOOGLE, INC. - CL. A 3.79% LULULEMON ATHLETICA, INC. 3.73% * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratios disclosed in this report. † Marsico Capital Management, LLC (the “Adviser”) has entered into a written expense limitation and fee waiver agreement under which it has agreed to limit the total expenses of the Global Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.60% of the Fund’s average net assets until January 31, 2014. This expense limitation and fee waiver agreement may be terminated by the Adviser at any time after January 31, 2014, upon 15 days prior notice to the Fund and its administrator. The Adviser may recoup from the Fund fees previously waived or expenses previously reimbursed by the Adviser with respect to the Fund pursuant to this agreement (or a previous expense limitation agreement) if such reimbursement does not cause the Fund to exceed the expense limitation currently in effect and the reimbursement is made within three years after the year in which the Adviser waived the fee or reimbursed the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Global Fund (for the period prior to January 1, 2009, from April 2009 through May 2009 and from January 2012 through September 2013) reflect a fee waiver in effect; in absence of such a waiver, the returns would be reduced. For the one-month period June 2009, performance returns for the Global Fund would have been higher but for reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on June 29, 2007 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI ACWI (All Country World Index) Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global developed and emerging markets. 31 SCHEDULE OF INVESTMENTS MARSICO GLOBAL FUND SCHEDULE OF INVESTMENTS September 30, 2013 Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense European Aeronautic Defence and Space Company N.V. $ % Lockheed Martin Corporation Precision Castparts Corp. Rolls-Royce Holdings PLC* Alternative Carriers Ziggo N.V. Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Hermes International lululemon athletica, inc.* Luxottica Group SpA Spon. ADR Automobile Manufacturers Bayerische Motoren Werke AG Tata Motors Ltd. Spon. ADR Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Celldex Therapeutics, Inc.* Gilead Sciences, Inc.* Cable & Satellite Comcast Corporation - Cl. A Casinos & Gaming Las Vegas Sands Corp. Data Processing & Outsourced Services QIWI PLC Spon. ADR Distillers & Vintners Diageo PLC Diversified Banks Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Home Improvement Retail The Home Depot, Inc. Homefurnishing Retail Restoration Hardware Holdings, Inc.* Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. COMMON STOCKS (continued) Hypermarkets & Super Centers PriceSmart, Inc. $ % Industrial Machinery Pentair Ltd. Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* MercadoLibre, Inc. Life & Health Insurance AIA Group Ltd. Oil & Gas Equipment & Services Schlumberger Ltd. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Nestlé S.A. Pharmaceuticals Pacira Pharmaceuticals, Inc.* Roche Holding AG Railroads Canadian Pacific Railway Ltd. Restaurants Starbucks Corporation Semiconductor Equipment ASML Holding N.V. Systems Software FireEye, Inc.* Textiles Brunello Cucinelli SpA TOTAL COMMON STOCKS (Cost $47,423,028) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $1,076,151) TOTAL INVESTMENTS (Cost $48,499,179) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 32 SCHEDULE OF INVESTMENTS SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Argentina $ % Canada China/Hong Kong France Germany India Italy Netherlands Russia Switzerland United Kingdom United States(1) $ % Includes short-term securities. See notes to financial statements. 33 FINANCIAL STATEMENTS STATEMENTS OF ASSETS AND LIABILITIES September 30, 2013 (Amounts in thousands) MARSICO FOCUS FUND MARSICO GROWTH FUND ASSETS Investments, at value (cost $621,113, $414,503, $229,569, $98,892, $701,736, and $48,499, respectively) $ $ Receivable for investments sold Receivable for capital stock sold 99 Interest and dividends receivable Prepaid expenses and other assets Total Assets LIABILITIES Payable for investments purchased Payable for capital stock redeemed Payable to investment adviser Accrued trustees' fees Accrued distribution fee Accrued professional fees 67 48 Accrued transfer agent fees and expenses 90 Accrued printing expenses 48 34 Accrued expenses and other liabilities 46 34 Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF Paid-in-capital $ $ Undistributed net investment income (accumulated net investment loss) ) ) Accumulated net realized gain (loss) on investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency translations NET ASSETS $ $ SHARES OUTSTANDING, $0.001 par value (Unlimited shares authorized) NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE (NET ASSETS/SHARES OUTSTANDING)* $ $ * Not in thousands, based on unrounded net assets and shares outstanding. See notes to financial statements. 34 FINANCIAL STATEMENTS MARSICO 21st CENTURY FUND MARSICO INTERNATIONAL OPPORTUNITIES FUND MARSICO FLEXIBLE CAPITAL FUND MARSICO GLOBAL FUND $ — — — 19 2 99 81 — — 5 69 9 24 9 52 4 55 34 10 17 7 37 3 40 32 36 19 $ ) $ 35 FINANCIAL STATEMENTS STATEMENTS OF OPERATIONS FOR THE YEAR ENDED September 30, 2013 (Amounts in thousands) MARSICO FOCUS FUND MARSICO GROWTH FUND INVESTMENT INCOME Dividends (net of $131, $274, $90, $208, $239, and $60, respectively, of non-reclaimable foreign withholding taxes) $ $ Interest 6 — Miscellaneous income 9 3 Total Investment Income EXPENSES Investment advisory fees Distribution fees Transfer agent fees and expenses Trustees' fees and expenses Professional fees Fund administration fees Custody and fund accounting fees Printing and postage expenses 94 Miscellaneous 71 Federal and state registration fees 35 42 Total Expenses Less waiver of expenses and expenses paid indirectly (1
